—Appeal from judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered January 6, 1992 convicting defendant, upon his guilty plea under indictment number 8140/88, of two counts of robbery in the first degree, three counts of burglary in the first degree, and one count each of robbery in the second degree, rape in the first degree, and sodomy in the first degree, and sentencing him, as a second felony offender, to terms of 7 Vi to 15 years on the second degree robbery count and 8 to 16 years on the seven remaining counts, and also convicting him, upon his plea of guilty under indictment number 7730/ 88, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, all sentences to run concurrently, held in abeyance, the application by assigned counsel to withdraw on the ground that the appeal is wholly frivolous granted to the extent of relieving counsel without compensation, assigning new counsel, and enlarging the time to perfect the appeal to the January 1995 Term of this Court.
An examination of the record indicates the existence of at least one nonfrivolous issue, namely, whether the Texas statute under which defendant was previously convicted could be violated by conduct that would constitute no more than a *358misdemeanor in New York. Concur—Rosenberger, J. P., Ellerin, Asch, Nardelli and Williams, JJ.